Case 4:20-cv-00896-ALM-KPJ Document 6 Filed 11/25/20 Page 1 of 3 PageID #: 48




  1
                                                                                   FILED
                                           U.S. DISTRICT COURT                          NOV 2 5 2020
  2
                                     EASTERN DISTRICT OF TEXAS                      Clerk, U.S. District Court
  3                                                                                 Eastern District of Texas
       Mr. Michael Moates                                     Case No.: 4:20-cv-0089&
  4
                      Plaintiffs,
  5            v.                                             EMERGENCY MOTION FOR
  6                                                           TEMPORARY RESTRAINING
       Facebook Inc. et al.                                   ORDER
  7
                      Defendants.                             Judge:
  8
  9
 10
 11           Comes the plaintiff, Michael Moates, will and hereby does move this Court pursuant to

 12   Federal Rule of Civil Procedure 65, Local Rules CV-5 and CV-10 for a Temporary Restraining
 13
      Order and an Order to Show Cause Why a Preliminary Injunction Should Be Issued (1)
 14
      com elling Facebook to reinstate access to all accounts including Facebook App, Instagram,
 15
 16   Messenger, CrowdTangle, Oculus and all associated features. (2) restraining Defendant

 17   Facebook Inc. from disabling any access to these accounts or any features until such time as a

 18   judge can make an order on the injunction. (3) restrain Facebook and its employees from taking
 19
      any adverse action against Plaintiff.
 20
             This motion is made on the grounds that (1) absent a temporary restraining order granted
 21
 22   without further notice, Moates is likely to suffer irreparable harm; (2) that Moates is likely to

 23   succeed on the merits of its claims that Facebook s conduct violates Sherman Act. (3) that the

 24   balance of equities tips sharply in Moates s favor; and (4) that the public interest supports an
 25
      injunction based on the fact that they are impairing the operations of a charity organization.
 26
             The facts in the record will be supported by overwhelming evidence that Facebook has
 27
      engaged in illegal activity, breach of contract, and caused the Plaintiff irreparable harm. The
 28

               EMERGENCY MOTION FOR TEMPORARY' RESTR INING ORDER AND PRELIMINAR INJU CTION
                                                       -1 -
Case 4:20-cv-00896-ALM-KPJ Document 6 Filed 11/25/20 Page 2 of 3 PageID #: 49



  1   issue at stake that is causing irreparable harm is that without access to the platform, the Plaintiff

  2   has lost all of his revenue. In addition, the is cause for grave concern that Facebook will delete
  J
      all data connected to the Plaintiffs account.
  4
                                                        Citations
  5
      Aerotec Inf 1, Inc. v. Honeywell Inf 1, Inc., 836 F.3d 1171 (9th Cir. 2016)
  6
  7   Aya Healthcare Servs., Inc. v. AMN Healthcare, Inc., No. 17CV205-MMA (MDD), 2018 WL

  8   3032552 (S.D. Cal. June 19, 2018)
  9
      Bernhardt v. Los Angeles Cty., 339 F.3d 920 (9th Cir. 2003)
 10
      Boardman v. Pac. Seafood Grp., 822 F.3d 1011 (9th Cir. 2016)
 11
      Brown Shoe v. United States, 370 U.S. 294 (1962)
 12
 13   Cascade Health Sols. v. PeaceHealth, 515 F.3d 883 (9th Cir. 2008)

 14   Datagate, Inc. v. Hewlett-Packard Co., 60 F.3d 1421 (9th Cir. 1995)

 15
      United States v. Microsoft, 253 F.3d 34 (D.C. Cir. 2001)
 16
 17
                                                      Statute
 18
 19   Sherman Act Section 1

 20   Sherman Act Section 2

 21                                           Other Authorities
 22
      Big Tech Antitrust Hearing Full Transcript, Rev (July 29, 2020),
 23
      https://www.rev.com/blog/transcripts/big-tech-antitrust-hearing-full-transcriptjuly-29
 24
 25   FCC (accessed Aug. 17, 2020), https://www.fcc.gov/general/lifeline-program-low-income-

 26   consumers

 27
 28

              EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTIO
                                                       -2-
Case 4:20-cv-00896-ALM-KPJ Document 6 Filed 11/25/20 Page 3 of 3 PageID #: 50




   1         WHEREFORE, the Michael Moates respectfully moves the Court for entry of the

  2    Temporary Restraining Order tendered herewith.
  3
                                                                           Respectfully submitted,
  4
   5
                                                               By:
  6
  7
                                                                 ivucmc\ l tcch
                                                                     0 OO cciXoradoB 'M
  8
  9                                                                               ( T 7 (
  10
  11
  12
  13
 14
  15
  16
  17
 18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28

               EMERGENCY MOTION FOR TEMPORARY RESTRAI ING ORDER AND PRELIMINARY INJU CTION
                                                   -3 -
